IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THOMAS D. GOODENOW,                   :   No. 9 MAP 2015
                                      :
                  Appellant           :   Appeal from the order of the
                                      :   Commonwealth Court at No. 501 MD 2014
                                      :   dated December 10, 2014 and exited
            v.                        :   December 11, 2014.
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                  Appellee            :


                                   ORDER


PER CURIAM                                  DECIDED: September 29, 2015
      AND NOW, this 29th day of September, 2015, the order of the Commonwealth

Court is hereby AFFIRMED.